PER CURIAM.
This is an appeal from a final summary judgment which determined that a bequest in a testator’s will to a beneficiary had not lapsed and that the beneficiary was accordingly entitled to take under the will. We affirm based on a holding that the bequest did not lapse under the terms of the will when the beneficiary was not located by the personal representative of the estate within one year after the testator’s demise. We reach this result because (1) the will outright bequeaths 50% of the testator’s estate to the beneficiary, and (2) the will’s use of precatory language (“I request”) did not, as urged, create a condition precedent to this bequest in the event the beneficiary could not be located within one year of the testator’s demise. See In re Eggleston’s Estate, 129 Cal.App.2d 601, 277 P.2d 469, 472 (Ct.App.1954); Wooster School Corp. v. Hammerer, 410 So.2d 524, 527 (Fla. 4th DCA 1982); In re Lesher’s Estate, 365 So.2d 815, 818-19 (Fla. 1st DCA 1979); see also In re Hopkin’s Estate, 349 So.2d 663, 664 (Fla. 4th DCA 1977).
Affirmed.